DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 

Applicant’s remark is directed to new claim amendment.  See new 35 USC 103 rejection below, 


Allowable Subject Matter
Claim 20 is allowed.
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayandeh et al. (US2014/0280885) (hereinafter Ayandeh) in view of Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA).
.

As per claim 1, Ayandeh teaches: 

A method comprising: 
monitoring load information associated with applications in a tiered application environment (Ayandeh, [0008]), 
determining that the load information associated with a first application in a first tier of the applications satisfies one or more load criteria (Ayandeh, [0008]—exceeding threshold can be seen as satisfying one or more load criteria); 
identifying at least one other application of the applications in a different tier above the first tier (Ayandeh, [0008]—an identifying step exists in order to pause); and 
communicating a notification to the at least one other application to modify a configuration for communicating requests in the tiered application environment (Ayandeh, [0008]—a parameter relating to pause interval can be seen as a configuration).

Ayandeh does not expressly teach:
wherein each of the applications executes using one or more virtual nodes; 
wherein the different tier is two or more tiers

However, AAPA discloses:
wherein each of the applications executes using one or more virtual nodes (AAPA, [0001]); 
wherein the different tier is two or more tiers (AAPA, [0001]); 

Both AAPA and Ayandeh pertain to the art of networking.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA’s known method to run applications in virtual nodes and placing applications in different tiers because virtual nodes allow the sharing of underlying physical machine and network resources. Virtualization promotes network segmentation, more flexible maintenance, and processing resource availability.  Further, tiered applications provide an efficient mechanism for managing the 
communications between different portions of an organizations network. 

As per claim 2, Ayandeh/AAPA teaches:
The method of claim 1 (See rejection on claim 1), wherein the one or more virtual nodes comprises one or more virtual machines (AAPA, [0001]).


As per claim 3, Ayandeh/AAPA teaches:

The method of claim 1 (See rejection on claim 1), wherein the load information comprises memory usage or processing system usage by the virtual nodes for the applications (Ayandeh, [0008]).

As per claim 4, Ayandeh/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the load information comprises memory usage or processing system usage on one or more host computing systems that host the virtual nodes (Ayandeh, [0008]).

As per claim 5, Ayandeh/AAPA teaches:

The method of claim 1 (see rejection on claim 1) further comprising: in response to the notification, changing a communication rate from the at least one other application from a first rate to a second rate (Ayandeh, [0008]—pausing can be seen as changing rates).

As per claim 7, Ayandeh/AAPA teaches:

The method of claim 1 (see rejection on claim 1) further comprising: in response to the notification, pausing communications from the at least one other application (Ayandeh, [0008]).

As per claim 8, Ayandeh/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the at least one other application communicates requests to the first application (Ayandeh, [0008]).

As per claim 10, see rejection on claim 1. 

As per claim 11, see rejection on claim 2. 

As per claim 12, see rejection on claim 3. 

As per claim 13, see rejection on claim 4. 

As per claim 14, see rejection on claim 5. 

As per claim 16, see rejection on claim 7. 

As per claim 17, see rejection on claim 8. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayandeh/AAPA as applied above, and further in view of Busick et al. (US2020/0127937) (hereinafter Busick).

As per claim 9, Ayandeh/AAPA teaches:

The method of claim 1 (see rejection on claim 1).

Ayandeh/AAPA does not expressly teach: 

 wherein communicating the notification to the at least one other application to modify the configuration for communicating requests in the tiered application environment comprises communicating the notification to the at least one other application to change a destination for requests from the at least one other application.

However, Busick discloses: 

wherein communicating the notification to the at least one other application to modify the configuration for communicating requests in the tiered application environment comprises communicating the notification to the at least one other application to change a destination for requests from the at least one other application (Busick, [0082]).

Both Busick and Ayandeh/AAPA pertain to the art of networking.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Busick’s known method to redirect requests because when an application often needs to be directed to a different destination in order to continue execution. 

As per claim 18, see rejection on claim 9. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ayandeh/AAPA as applied above, and further in view of Boddam et al. (US2020/0329098) (hereinafter Boddam).

As per claim 19, Ayandeh/AAPA teaches: 

The computing apparatus of claim 10 (see rejection on claim 19).

Ayandeh/AAPA does not expressly teach: 

wherein the program instructions further direct the computing apparatus to update a load balancer in a logical router for the applications.

However, Boddam discloses:

wherein the program instructions further direct the computing apparatus to update a load balancer for the applications (Boddam, [0023]).

Both Boddam and Ayandeh/AAPA pertain to the art of networking.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Boddam’s known method to configure load balancer because load balancing improves system performance.  A PHOSITA would thus know to use Boddam’s method to configure load balancer.  

Although Ayandeh/AAPA/Boddam does not expressly teach: 
wherein the load balancer is in a logical router,  AAPA discloses in a separate embodiment: wherein the load balancer is in a logical router (AAPA, [0001]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA’s known method to use a logical router to provide load balancing because combing load balancing and routing together would save costs (such as maintenance costs)  in a system as there is one less component.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196